DETAILED ACTION
                                               REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed 10/31/2020 regarding claims 1-20 have been considered and are persuasive.  The prior art does not disclose ”forming one or more first layer data files to reference the set of data associated with a second data format in which units of data in the set of data are configured to link with other layer data files; forming one or more second layer data files that include a subset of data based on the set of data in the second data format, data units of the subset of data in the second data format being configured to link to the units of data in the first data format; predicting data specifying at least one link between the dataset and another dataset: assigning addressable identifiers to uniquely identify the units of data and the data units to facilitate linking data between the set of data in the first format and the dataset in the second data format, at least one of the addressable identifiers referencing a triplestore database: and implementing selectively one or more of a unit of data and a data unit as a function of a context of a data access request”, as required by claim 1 and a similar to the limitations of claim 19.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1 and 19 are allowed.  Dependent claims 2-18 and 20 are allowed at least by virtue of their dependency from claims 1 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jan. 13, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153